Citation Nr: 1000984	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-39 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for radiculopathy, as 
secondary to service-connected degenerative disc disease of 
the lumbar spine.

2.  Entitlement to an  rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine, to include on 
an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to April 
1971.

This appeal to the  Board of Veterans Appeals (Board) arose 
from an August 2006 rating decision in which the RO denied 
service connection for radiculopathy, as well as denied an 
increased rating for degenerative disc disease of the lumbar 
spine, currently rated 20 percent disabled.  A notice of 
disagreement (NOD) was received in February 2007, and a 
statement of the case (SOC) was issued by the RO in November 
2007.  A substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) was received in December 2007.

In August 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

For the reasons expressed below, the matters on appeal (to 
include the claim for increase, expanded to include extra-
schedular consideration, as explained below) are being 
remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

At the outset, the Board notes Veteran has contended that 
this disability is secondary to his service-connected 
degenerative disc disease of the lumbar spine, and the RO 
adjudicated this claim as one for secondary service 
connection.  See 38 C.F.R. § 3.310 (2009).

However, at issue here is whether the Veteran has a 
separately ratable neurological manifestation of his 
degenerative disc disease of the lumbar spine.  See General 
Rating Formula for Diseases and Injuries of the Spine, Note 1 
(2009).  Hence, the claims for secondary service connection, 
and for increased rating, are intertwined.

Specific to radiculopathy, the evidence of record 
demonstrates that the Veteran has complained of left-sided 
radicular pain throughout the appeal period.  Neurological 
evaluation  of  the spine in February 2007 was abnormal, and 
the examiner noted  findings of left radiculopathy.  However, 
there is no medical opinion or event comment as to whether 
such radiculopathy is a manifestation of the service-
connected  lumbar spine disability.  The Board finds that 
such an opinion would be helpful in resolving the matter 
adjudicated as a claim for secondary service connection.

Moreover, specifically as regards the claim for an increased 
rating for degenerative disc disease of the lumbar spine, the 
Board notes that, during the August 2009 Board hearing, the 
Veteran asserted that his service-connected degenerative disc 
disease of the lumbar spine has worsened since the last 
examination and warrants a higher rating.  He testified that 
the symptoms associated with his service-connected 
degenerative disc disease of the lumbar spine include 
increased pain and interference with activities.  He 
testified that he continues to receive treatment at the VA 
clinic.  

To ensure that the record reflects the current severity of 
the Veteran's degenerative disc disease, and in light of the 
Veteran's contentions of increased and additional 
symptomatology, the Board finds that more contemporaneous 
orthopedic and neurological examinations, with findings 
responsive to the applicable rating criteria, is needed to 
properly evaluate the service-connected disability under 
consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA 
has a duty to provide the veteran with a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an 
examination too remote for rating purposes cannot be 
considered contemporaneous).  The neurological examiner can 
provide the findings pertaining to radiculopathy noted above.  

Regarding further examination of the Veteran, the Board 
points out that  the claims file reveals that the Veteran was 
scheduled for a VA peripheral nerves examination in July 
2006.  Documentation from the VA facility indicates that the 
Veteran failed to report for this examination.  While the 
Veteran did not cancel the examination prior to that time or 
provide an explanation for his absence, the record shows he 
submitted notification shortly thereafter, indicating that he 
had changed addresses.  In addition, a letter informing the 
Veteran of the time and date of his examination is not of 
record, and the Veteran has reported for all other scheduled 
VA examinations.  He indicated his willingness to report for 
an examination during his August 2009 Board hearing.  
Therefore, the Board finds that there is good cause to 
schedule the Veteran for further examination, despite his 
failure to report for the previously scheduled examination.

Also, during the August 2009 hearing, the Veteran indicated 
his willingness to report for  VA examination, if needed.

Accordingly, the RO should arrange for the Veteran to undergo 
VA orthopedic and neurological examinations, by appropriate 
physicians, at a VA medical facility.  The Veteran is hereby 
notified that failure to report to any  scheduled 
examination(s), without good cause, may result in denial of 
the original claim for secondary service connection, and 
shall result in denial of the claim for increase.  See 
38 C.F.R. § 3.655(b) (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report to any scheduled examination(s), 
the RO must obtain and associate with the claims file copies 
of any notice(s) of the date and time of the examination(s) 
sent to the Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Kansas City VA Medical Center (VAMC) in Kansas City, 
Missouri, dated from February 2005 to October 2007, and the 
Denver VAMC in Denver, Colorado, dated from October 2006 to 
August 2009.  However, during the August 2009 hearing, the 
Veteran indicated that he was currently being treated for 
degenerative disc disease of the lumbar spine at the Denver 
VAMC.  He was treated at this facility on a weekly basis.  
Thus, although VA records dated through August 2009 are 
associated with the claims file, the Veteran's testimony 
indicates that more recent records of VA treatment for 
degenerative disc disease of the lumbar spine are now 
available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain 
from the Denver VAMC all records of evaluation and/or 
treatment for degenerative disc disease of the lumbar spine, 
since August 2009, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities.

Further, to ensure that all due process requirements are met, 
and that the record before each examiner is complete, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claims on 
appeal.  The notice letter to the Veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of the claim for increased rating should 
include initial consideration of whether higher rating on an 
extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1), 
is warranted, which has been raised but not previously 
considered.   See, e.g., December 2007 statement .from the 
Veteran.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Denver 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
Veteran's service-connected degenerative 
disc disease of the lumbar spine, since 
August 2009.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his attorney 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all evidence from each contacted 
entity is associated with the claims file, 
the RO should arrange for the Veteran to 
undergo VA orthopedic and neurological 
examinations, by appropriate physicians, 
at a VA medical facility.  The 
neurological examination should be 
conducted first, and that examination 
report should be made available to the VA 
orthopedic examiner in conjunction with 
his or her examination of the Veteran.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and a report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All necessary tests and 
studies (to include X-rays) should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

Neurological examination - The physician 
should identify, and comment on the 
existence, frequency or extent of, as 
appropriate, all neurological symptoms 
associated with the Veteran's lumbar spine 
degenerative disc disease,  to 
particularly include radiculopathy.  The 
examiner should indicate whether any such 
radiculopathy any other neurological 
symptoms constitute separately ratable 
manifestations of the lumbar  spine 
disability, and, if so, should provide an 
assessment of each such manifestation as  
mild, moderate, moderately severe, or 
severe.

Orthopedic examination - The physician 
should conduct range of motion testing of 
the lumbar spine (expressed in degrees, 
with standard ranges provided for 
comparison purposes).  The physician 
should render specific findings with 
respect to whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the physician should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
thoracolumbar spine due to pain and/or any 
of the other symptoms noted above during 
flare-ups and/or with repeated use; to the 
extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.

The physician should also indicate whether 
the Veteran has any ankylosis of the 
thoracolumbar spine; and, if so, the 
extent of any such ankylosis, and whether 
the ankylosis is favorable or unfavorable.

Further, considering all neurological and 
orthopedic examination findings, the 
physician  should also render findings 
particularly responsive to the criteria 
for rating intervertebral disc 
syndrome(IVDS)-specifically, comment as to 
the existence and frequency of any of the 
Veteran's incapacitating episodes (i.e., a 
period of acute signs and symptoms due to 
IVDS that requires bed rest prescribed by 
a physician and treatment by a physician).  
If the Veteran has incapacitating episodes 
associated with his lumbar spine 
disability, the examiner should specify 
whether, over the past 12 months, such 
episodes have had a total duration of (a) 
at least one week, but less than 2 weeks; 
(b) at least two weeks but less than 4 
weeks; (c) at least 4 weeks but less than 
6 weeks; or (d) at least 6 weeks.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy of any notice(s) of the date and 
time of the examination(s) sent to him  by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims  n 
appeal.  If the Veteran fails, without 
good cause, to report to any scheduled 
examination(s), in adjudicating the claim 
for increased rating, the RO should apply 
the provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim in light of al 
pertinent evidence and legal authority (to 
include, in connection with the claim for 
increased rating, the provisions of 
38 C.F.R. § 3.321).  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his attorney an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JACQUELLINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


